Title: To George Washington from James Craik, 13 May 1777
From: Craik, James
To: Washington, George

 

Dear Sir
Maryland Portobacco May 13th 1777

Your Affectionate & very freindly Letters I have the pleasure to Acknowledge And cannot too much express my gratitude for the freindship shewen me on all Occasions This fresh instance of it when so much taken up with affairs of the Utmost consequence And so many waiting for Offices lays me under the greatest Obligations. The freindly, and pointed manner in which the proposal is made to me, deserves my warmest thanks; and must make a deep impression on a gratefull mind—Having as you request, considered with mature deliberation, the Contents of your Letters, and examined my present Situation in every point of View, And as my own inclinations are to embark in the Service for this Campaign at least, I shall think my self honoured by your procuring me the Deputy Director Genl Place in the middle department provided you think me Capable of discharging the Dutys of that Office, for I must own at present, I am not fully Acquainted what they are—At the Same time that I Solicite for this Appointment I must inform you that in case my immediat attendance at Camp is necessary, it will not be in my power to Comply with it as I have Some familys under Inoculation near Fredericksburgh whom I am not certain that I could leave under three or four Weeks from this time. Should the nature of the Office be Such as my Absence for that time could not be excused, I can by no means desire it to be kept open for me and must Submitt to a Dissapointment. I have wrote the Director Genl of my Situation in regard to this point Should I be appointed under those Circumstances; were it not adding to the trouble I have already given you I should be glad to know how long I may be absent; and if there is any part of the Duty that I can do while here.
I have the Pleasure to inform you that Mrs Custis’ Child has got over the Small Pox very well, and all your Negroes who have been Inoculated, and all others in that Neighbourhood whom I have Inoculated. Coll Mason has had it very favourably and is now well—It is expected every day to be in Fredericksburgh where I am Solicited to Inoculate but I shall obey your Commands by the time I have mentioned if you think proper to order me—Mrs Craik joins me in Sincere Prayers for your health & prosperity—and that God may grant you a Glorious & Successfull Campaign and restore you to your friends Crowned with the Blessings of a free and gratefull people—We likewise beg that our most Respectfull Compts May be offered to Mrs Washington and hope that she has recovered her former good state of health. I ever am Dr Sir your Most obliged & Obedt hume Sert

Jas Craik

